Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The Response filed on 14 May 2021 has been entered in full. Claims 1 and 35 have been amended, claim 142 has been added, and claims 65-69, 72, 75, 93-94 and 124-125 remain withdrawn as being drawn to a non-elected invention. Newly added claim 142 will be examined as it fits under the rubric of the elected invention. Therefore, claims 1-2, 35-41, 43-44, 65-69, 72, 75, 93-94, 124-125 and 142 are pending, and claims 1-2, 35-41, 43 and 142 are the subject of this Office Action.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

4.	Claims 1-2, 35-41 and 43-44 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The basis for this rejection is set forth at pp. 3-9 of the previous Office action (mailed 16 December 2020).
5.	The claim is drawn quite broadly to a therapeutic composition, comprising at least one antibody or antigen-binding fragment thereof that specifically binds to a human neuropilin-2 (NRP2) polypeptide (anti-NRP2 antibody), wherein the at least one antibody or antigen-binding fragment thereof that (a) specifically binds to at least one epitope in the neuropilin B1 domain at residues 280-426 as defined by SEQ ID NO: 1, and (b) inhibits binding of the human NRP2 polypeptide to VEGF-C, SEMA-3F, or both, as measured by surface plasmon resonance (SPR). The claims also recite wherein the at least one antibody or antigen-binding fragment thereof comprises a heavy chain variable region (VH) sequence that comprises complementary determining region VHCDR1, VHCDR2, and VHCDR3 sequences, and a light chain variable region (VL) sequence that comprises complementary determining region VLCDR1, VLCDR2 and VLCDR3, wherein the VHCDR1, VHCDR2, and VHCDR3 sequences comprise SEQ ID NOs: 59-61, respectively, and the VLCDR1, VLCDR2, and VLCDR3 sequences comprise SEQ ID NOs: 62- 64, respectively, including variants thereof with 1, 2, or 3 substitutions in the CDR(s) and which specifically bind to the human NRP2 polypeptide. Thus, the claims have been broadly 
6.	The specification discloses particular antibodies that comprise VL and VH regions of particular antibodies that are defined by particular amino acid sequences for the three CDR sequences of both the VH and VL domains, which are disclosed as binding to the B1 domain of the NRP2 polypeptide, inhibits receptor dimerization between the NRP2 polypeptide and FLT4, and inhibits binding of the NRP2 polypeptide to VEGF-C and SEMA-3F (See Table E3 at pp. 145-146; Table E8 at pg. 155, for example).  However, the specification does not provide sufficient written description as to the structural features of the claimed genus of antibodies encompassed by the claims that have the same binding specificity and functional activity.
7.	A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 
8.	It is well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure, one skilled in the art would not know which residues in the CDRs are critical for binding.  In the instant case, there is insufficient guidance based on the reliance of disclosure of 3 antibodies, wherein the antibody comprises (1) a light chain variable region comprising the sequence SEQ ID NO:37 and a heavy chain variable region comprising the sequence SEQ ID NO: 31; (2) a light chain variable region comprising the sequence SEQ ID NO:39 and a heavy chain variable region comprising the sequence SEQ ID NO: 33; or (3) a light chain variable region comprising the sequence SEQ ID NO:41 and a heavy chain variable region comprising the sequence SEQ ID NO: 35, respectively, to direct a person of skill in the art to select or to predict particular residues or CDRs as essential for the functional properties recited in the claims.
9.	It is well established in the art that the amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically 
10.	The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset, et al. (Biochemical and Biophysical Research Communications, 2003. 307:198-205) which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset, et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left column).  Chen, et al. (Journal of Molecular Biology, 1999. 293:865-881) describe high affinity variant antibodies binding to VEGF wherein 
11.	In the absence of sufficient direction and guidance, the disclosure of a limited number of species of antibodies does not provide sufficient written description for the entire genus of modified immunoglobulin molecules encompassed by the claims in view of the evidence cited supra.
12.	For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species, cannot be achieved by disclosing only one or two species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
13.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed structure of the 
14.	One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
15.	Therefore, only an antibody comprising: a heavy chain variable region CDR1 comprising the sequence SEQ ID NO: 59; a heavy chain variable region CDR2 comprising the sequence SEQ ID NO: 60; a heavy chain variable region CDR3 comprising the sequence SEQ ID NO: 61; a light chain variable region CDR1 comprising the sequence SEQ ID NO: 62; a light chain variable region CDR2 comprising the sequence SEQ ID NO: 63; and a light chain variable region CDR3 comprising the sequence SEQ ID NO: 64, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Response to Arguments
16.	Applicant’s arguments as they pertain to the rejections have been fully considered but are not persuasive for the following reasons.

18.	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons.  In order to provide adequate written description and evidence of possession of a claimed genus of antibodies, the specification must provide sufficient distinguishing identifying characteristics of the genus of compounds. However, the specification fails to provide any critical structural features to adequately describe the genus of antibodies that have the recites functions. The courts have held that:
“[A] sufficient description of a genus… requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the 

19.	The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id. The Amgen decision will be added to the MPEP in due course.

20.	In the instant case, the claims broadly encompass any antibody, or fragment or variant of an antibody that specifically binds to a human neuropilin-2 (NRP2) polypeptide (anti-NRP2 antibody), wherein the at least one antibody or antigen-binding fragment thereof that (a) specifically binds to at least one epitope in the neuropilin B1 domain at residues 280-426 as Amgen, the claim attempts to describe a genus of antibodies by describing something that is not an antibody, i.e. the antigen to which the antibody binds or the function of the antibody. Also as in Amgen, and relevant as it pertains to the Lippow et al and Forsyth et al references cited by Applicant, it is not disputed here that the specification enables one of skill in the art to make and use antibodies meeting all the functional limitations of the claims. It is reasonable to expect that such antibodies could be found using the guidance that is provided in the specification. Thus, the claim is enabled, but as noted in Amgen v. Sanofi, this is not enough to meet the written description requirement. Moreover, it is note that both the Lippow et al and Forsyth et al references both examined the effects of point mutations on the same antibody, centuximab. While Lippow et al also reports of the applicability of their methods to two other antibodies, such is not sufficient to establish the predictability of amino acid substitutions in the CDR regions of all antibodies, as evidenced by the art cited by the Examiner in the previous Office action and reiterated supra.  
21.	The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize'  the members of the genus takes into account the state of the art at the time of the invention. It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  Given that hundreds of unique antibody structures may bind a single antigen, a single species, or small group of related species, cannot be representative of all the antibodies that bind to the same antigen.
22.	Given the large genus of antibodies encompassed by the claims, and the unpredictability of the structure of large number of antibodies that could have the recited functions, the instant 

Summary

23.	Claims 1-2, 35-41 and 43-44 stand rejected.
	Claim 142 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


24.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1647
August 13, 2021
                                                                                                                                                                                                                                                                                                                                                                                                                
 /Christine J Saoud/ Primary Examiner, Art Unit 1647